133 F.2d 395 (1942)
FLETCHER
v.
EVENING STAR NEWSPAPER CO.
No. 8140.
United States Court of Appeals for the District of Columbia.
Argued November 18, 1942.
Decided December 31, 1942.
Mr. Edmond C. Fletcher, pro se, of Washington, D. C., for appellant.
Mr. Edmund L. Jones, of Washington, D. C., for appellee.
Before EICHER, C. J., and GOLDSBOROUGH and McGUIRE, JJ., all of the District Court of the United States for the District of Columbia, sitting by designation.
PER CURIAM.
The controlling question raised on this appeal is whether a lower court, on a motion made for summary judgment, and in determining that there is no genuine issue as to any material fact, can take judicial notice of its own records in concluding the issue thus raised.
We take this to be too well settled to be seriously questioned. United States v. California Co-op. Canneries, 279 U.S. 553, 49 S. Ct. 423, 73 L. Ed. 838; McDonough v. Owl Drug Company, 9 Cir., 75 F.2d 45, certiorari denied, 295 U.S. 750, 55 S. Ct. 829, 79 L. Ed. 1694; United States v. North American Oil Consolidated, 9 Cir., 264 F. 336, affirming D.C. 1917, 242 F. 723, appeal dismissed 1922, 258 U.S. 633, 42 S. Ct. 315, 66 L. Ed. 802; Freshman v. Atkins, 269 U.S. 121, 46 S. Ct. 41, 70 L. Ed. 193; Booth v. Fletcher, 69 App.D.C. 351, 101 F.2d 676, certiorari denied 307 U.S. 628, 59 S. Ct. 835, 83 L. Ed. 1511; Suren v. Oceanic S. S. Co., 9 Cir., 85 F.2d 324, certiorari denied 300 U.S. 653, 57 S. Ct. 430, 81 L. Ed. 863.
Not only that, but it is settled law that the court may take judicial notice of other cases including the same subject matter or questions of a related nature between the same parties. United States v. North American Oil Consolidated, supra; Sunkist Drinks, Inc., v. Calif. Fruit Growers Exchange, D.C., 25 F. Supp. 400; Freshman v. Atkins, supra; Booth v. Fletcher, supra; *396 Kithcart v. Metropolitan Life Ins. Co., 8 Cir., 88 F.2d 407; National Fire Ins. Co. of Hartford v. Thompson, 281 U.S. 331, 50 S. Ct. 288, 74 L. Ed. 881.
Nor is there anything in the contention that a motion for summary judgment must be accompanied by supporting affidavits. (Federal Rules of Civil Procedure Rule 56, U.S.C.A. Tit. 28, following Section 723c.) The Rule does not make such mandatory. Reynolds v. Needle, ___ U.S.App.D.C. ___, 132 F.2d 161, decided Dec. 14, 1942.
There being no reversible error, it follows, therefore, that the judgment of the lower court must be affirmed.